IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                        )
                                          )
      v.                                  )     I.D. No. 2003009148
                                          )
AARON GARNETT,                            )
        Defendant.                        )
                                          )



                        Submitted: December 13, 2021
                         Decided: December 23, 2021


                 MEMORANDUM OPINION AND ORDER

                Upon Defendant’s Motion to Suppress Evidence
                DENIED IN PART and DEFERRED IN PART




Jason C. Cohee, Esquire, and Kristin M. Dewalt, Esquire, Department of Justice,
Dover, Delaware, Attorneys for the State.

Robert A. Harpster, Esquire, and Cara M. Brophy, Esquire, Office of Defense
Services, Dover, Delaware, Attorneys for Defendant.




Primos, J.
          This is the Court’s decision regarding the Motion to Suppress Evidence of
Defendant Aaron Garnett (hereinafter “Mr. Garnett”). The State seeks to justify a
warrantless search of a home located at 32 Willis Road (hereinafter the “home”)
based on the emergency doctrine, or, in the alternative, the inevitable discovery
exception to the warrant requirement.            For the reasons discussed below, the
emergency doctrine is inapplicable, but the inevitable discovery exception does
apply to the search of the home. However, the Court will reserve decision as to
whether the inevitable discovery exception applies to Mr. Garnett’s confession given
that it is unclear to what extent it was derivative and exploitative of the warrantless
search that led to discovery of the victim’s body and ultimately, through a
subsequent search warrant, of other physical evidence in the home. Therefore, for
the reasons that follow, Mr. Garnett’s Motion to Suppress is DENIED IN PART
and DEFERRED IN PART.

                 I.      FACTUAL AND PROCEDURAL BACKGROUND

          The facts cited herein are those presented during the suppression hearing held
on December 3, 2021.

      A. The Wawa Incident

          This matter arises from an incident on March 15, 2020. Shortly after 5:40
a.m., the Dover Police Department (hereinafter the “Dover PD”) was contacted by
an employee of the Wawa store located at 1450 Forrest Avenue in Dover who had
allegedly witnessed a domestic violence incident between Mr. Garnett and a child.
The bare details given to the officers were that Mr. Garnett had grabbed the throat
of a child who appeared to be accompanying him, which would be confirmed
through Wawa’s video surveillance.1

1
    See St.’s Ex. 1 (surveillance video).
                                             2
      Officers of the Dover PD were dispatched to the Wawa. Upon their arrival,
they found Mr. Garnett and three children inside. The three children, as minors, will
be referred to by their initials:2 1) M.S.—ten years old; 2) F.L.—five years old; and
3) A.G.—five months old. The officers who were dispatched, who were all working
the night shift (7 p.m. to 7 a.m.), were as follows: 1) Corporal Anthony Toto
(hereinafter “Corporal Toto”); 2) Patrolman First Class Krumm (hereinafter “PFC
Krumm”); 3) Sergeant Jennifer Lynch (hereinafter “Sergeant Lynch”); 4)
Patrolwoman Alicia Corrado (hereinafter “Patrolwoman Corrado”); 5) Patrolman
Dale Starke (hereinafter “Patrolman Starke”); and 6) Patrolman Brandyn Clancy
(hereinafter “Patrolman Clancy”).
      Corporal Toto was the first to arrive on scene. He entered the Wawa and
observed Mr. Garnett holding A.G., the infant, with his arms outstretched as opposed
to cradling him, which Corporal Toto found odd.3 Corporal Toto then went outside
and made contact with the other officers, listed supra, who had arrived.
      The officers then reentered the Wawa together, and Corporal Toto was the
first to question Mr. Garnett. Mr. Garnett advised Corporal Toto that he had traveled
to Dover to take custody of the three children. He told Corporal Toto that his name
was Aaron Edwards, and that he could provide neither the name of the children’s
mother nor the address from which he had come. Subsequently, Corporal Toto
attempted to verify the name provided, and no record was found. Mr. Garnett, when
confronted with this information, admitted that he had lied regarding his identity.
Corporal Toto then placed Mr. Garnett under arrest for criminal impersonation.
      Simultaneously with the questioning of Mr. Garnett, Patrolwoman Corrado
spoke with the two older children, F.L and M.S., and provided them with


2
  Cf. Delaware Supreme Court Rule 10.2(9)(b) (“Names of minor children. If the involvement
of a minor child must be mentioned, only the initials of that child should be used.”).
3
  Mt. to Suppress Tr. (Cpl. Toto Testimony) at 12.
                                            3
refreshments. M.S. told Patrolwoman Corrado that Mr. Garnett had awakened him
and the other two children to take a long walk without giving them any justification.
Patrolwoman Corrado, along with Sergeant Lynch, then asked F.L. and M.S. for
their home address, to which M.S. replied “Willis Road” and F.L. replied “32.”
Lastly, F.L and M.S. advised Patrolwoman Corrado that their mother was at home
sleeping. During her inquiries, Patrolwoman Corrado noticed a scratch on M.S.’s
neck and that M.S. was exhibiting nervous behavior.
        The officers noticed that neither Mr. Garnett nor the children were carrying
anything that indicated that Mr. Garnett was prepared to take care of an infant, e.g.,
a baby stroller, diapers, or food. The officers also noted that the children seemed
underdressed given the weather conditions.        According to Corporal Toto and
Patrolwoman Corrado, the next investigative steps were to take the children back to
the station and try to contact their guardian.

   B. The Attempt to Find the Guardian

        Mr. Garnett was transported to Dover PD and, simultaneously with the
transfer, the officers sought the guardian for the three minor children at 32 Willis
Road.     PFC Krumm, Patrolman Starke, and Sergeant Lynch were dispatched to
attempt to make contact with the guardian. Upon arrival at the home, the officers
knocked for two to three minutes at the front door, giving loud announcements,
identifying themselves, and receiving no response. Patrolman Starke then headed to
the rear of the home and knocked on the back door. After knocking very briefly—a
minute— Patrolman Starke checked the doorknob and noticed that it was unsecured.
        Immediately thereafter, Patrolman Starke radioed to the other officers that
there was an unsecured door, and, without asking for permission from his supervisor,
Sergeant Lynch (who was still at the front of the home), Patrolman Starke turned the



                                           4
knob and pushed the door inward.4 With or without stepping into the home,5
Patrolman Starke and PFC Krumm shined flashlights into the home and saw what
appeared to be a body covered by a blanket, with blood nearby. As soon as Sergeant
Lynch made her way to the rear of the home and confirmed what Patrolman Starke
and PFC Krumm had identified, the three officers entered the home and found the
dead body of Naquita Hill (hereinafter “Ms. Hill”).6
       When questioned about these circumstances, Patrolman Starke conceded that
he opened the door without permission. This is confirmed by Sergeant Lynch’s
testimony, in which she stated that she walked around back and found Patrolman
Starke and PFC Krumm “standing on the back steps of the residence” with the back
door open, allowing her to “look[] in.”7
       In addition, Patrolman Starke appeared to make a delineation between kicking
a door open and opening an unsecured door,8 given the circumstances: when he was
asked on cross-examination, “If that door had been locked would you have kicked it
open?” he responded, “Depending on the totality of everything.” 9 He continued by
saying that he would not have kicked the door open without asking permission first


4
  Mt. to Suppress Tr. (Ptlm. Starke Testimony) at 99–100 (“At that point I open the door.
Obviously, like go ajar, push it open and then scanned [sic] inside.”).
5
  Based on the testimony, whether or not the officers stepped into the home is unclear.
6
  It was later determined that Ms. Hill was the aunt of M.S. and F.L. (although M.S. and F.L.
referred to her as their “mother”) and, along with Mr. Garnett, the parent of A.G.
7
  Mt. to Suppress Tr. (Sgt. Lynch Testimony) at 42–43.
8
  This Court agrees with Mr. Garnett that opening an exterior door of a residence constitutes a
search under the Fourth Amendment. See State v. Waters, 2007 WL 1098120, at *1 (Del. Super.
Apr. 11, 2007) (“Opening the door to the apartment constituted a warrantless search under the
Fourth Amendment”); United States v. Figueroa-Figueroa, 388 F. Supp. 3d 70, 82 (D.P.R. 2019)
(“[O]pening the door to the defendant's house without a warrant and without probable cause of
criminal activity to do so, was an invasion of the defendant's privacy.”); cf. Kyllo v. United States,
533 U.S. 27, 40 (2001) (holding that thermal imaging of a residence, without a warrant, constituted
a “search” and violated the defendant’s expectation of privacy). Any inference, therefore, that
merely opening the door to a residence cannot constitute a Fourth Amendment violation is
erroneous.
9
  Mt. to Suppress Tr. (Ptlm. Starke Testimony) at 107.
                                                  5
from his supervisor, Sergeant Lynch, but that he did not see the need to ask in this
situation because the door was unsecured.10
       Meanwhile, Sergeant Lynch admitted in her testimony that had Patrolman
Starke not opened the unsecured back door, she would have left and returned to the
home at a later time to try to find the guardian of the children.11 In her testimony,
she agreed with defense counsel that there was a possibility that the guardian was
either sleeping or in the bathroom during the period immediately before the officers
tried the door.12

     C. Contemporaneous/Subsequent Findings of the Dover PD

       Once the children were taken back to Dover PD, Patrolwoman Corrado
noticed that there were two large items inside M.S.’s pockets.13 M.S. responded to
Patrolwoman Corrado that Mr. Garnett had given him those items for him to
“hide.”14 Inside the pockets was Mr. Garnett’s cell phone, watch, and credit cards;
in addition, M.S.’s pockets contained Ms. Hill’s Social Security card and driver’s
license.15 Patrolwoman Corrado intended to radio this information to the officers on
scene at the home, but they had already entered the home by the time she had
ascertained the information.
       During the same time period, Mr. Garnett was being processed by Patrolman
Clancy before being placed into a cell. Patrolman Clancy saw what “appeared to be



10
   Id.
11
   Mt. to Suppress Tr. (Sgt. Lynch Testimony) at 62–63:
         Defense Counsel: So if Starke wouldn’t have opened the back door, you would
         have just tried back later.
         Sgt. Lynch: Yes.
12
   Id. at 62.
13
   Id. (Ptlw. Corrado Testimony) at 75.
14
   Id.
15
   Id. at 76.
                                            6
like a blood stain on one of his socks . . . [that was] a decent size.”16 Patrolman
Clancy asked Mr. Garnett if he was injured, but Mr. Garnett did not respond.

     D. Procedural History

         Mr. Garnett submitted a motion on August 16, 2021, to suppress “all
     evidence obtained during the warrantless search and the fruits thereof as fruit of
     the poisonous tree.”17 Specifically, Mr. Garnett moved to suppress:

        1. The body and all forensic testing resulting therefrom;
        2. All physical evidence sized from the residence located at 32 Willis
        Road and photographs taken therein;
        3. All clothing seized from Mr. Garnett;
        4. Mr. Garnett’s taped statement.18
The State opposed the motion and filed a written response on September 16, 2021.
The State contended there were two applicable exceptions to the warrantless entry
into the home, as mentioned supra. The Court held a suppression hearing on
December 3, 2021. The State and the defense filed post-hearing submissions,
respectively, on December 8, 2021, and December 13, 2021.

                                      II.     STANDARD

        For a motion to suppress evidence seized during a warrantless search,
the State bears the burden of showing that the challenged seizure complied with the
requirements of the United States Constitution, the Delaware Constitution, and any
applicable statutes.19 In a suppression hearing, the Court sits as the finder of fact




16
   Id. (Ptlm. Clancy Testimony) at 90–91.
17
   Def.’s Mot. to Suppress ¶ 18.
18
   Id.
19
   State v. Roundtree, 2017 WL 4457207, at *2 (Del. Super. Oct. 4, 2017) (citing State v. Lambert,
2015 WL 3897810 at *3 (Del. Super. 2015) (aff'd 149 A.3d 227 (Del. 2016))).

                                                7
and evaluates the credibility of the witnesses.20 The State's burden is to establish
the legality of the search by a preponderance of the evidence.21 In this matter, the
State concedes that Mr. Garnett has standing to contest the warrantless search;
therefore, the Court need not make a preliminary finding regarding that issue. 22

                                      III.    DISCUSSION

       The United States Supreme Court has noted that “an invasion of the sanctity
of the home” is a “chief evil against which the wording of the Fourth Amendment is
directed.23    Under well-settled Fourth Amendment jurisprudence, government
searches must generally be undertaken pursuant to warrants supported by probable
cause or under circumstances falling within a specific exception to the warrant
requirement.24 The Delaware Supreme Court has recognized and sanctioned both
the emergency doctrine25 and the inevitable discovery exception26 as two exceptions
to that requirement. The Court will turn first to the emergency doctrine.




20
   State v. Bordley, 2017 WL 2972174, at *2 (Del. Super. July 11, 2017) (citing State v. Hopkins,
2016 WL 6958697, at *2 (Del. Super. Nov. 28, 2016)).
21
   Id. (citing State v. Lambert, 2015 WL 3897810, at *3 (Del. Super. June 22, 2015)).
22
   Prior to the suppression hearing, the State filed a letter with the Court indicating that it was
“withdraw[ing] its challenge to the defendant’s claim of standing to contest the search of the
residence at issue.” D.I. 32.
23
   Payton v. New York, 445 U.S. 573, 573 (1980); see also Welsh v. Wisconsin, 466 U.S. 740, 740
(1984) (“[B]efore government agents may invade the sanctity of the home, the government must
demonstrate exigent circumstances that overcome the presumption of unreasonableness that
attaches to all warrantless home entries.”).
24
   Vernonia School Dist. 47J v. Acton, 515 U.S. 646, 652–53 (1995); Brigham City v. Stuart, 547
U.S. 398, 403 (2006).
25
   See Guererri v. State, 922 A.2d 403, 406 (Del. 2007) (adopting the test for the emergency
doctrine).
26
    See Cook v. State, 374 A.2d 264, 268 (Del. 1977) (approving of the inevitable discovery
exception).
                                                8
     A. Emergency Doctrine
       The emergency doctrine allows for an otherwise illegal entry if there is an
immediate need for the assistance of police to protect life or property. 27 In Guererri
v. State, the Delaware Supreme Court articulated the three-pronged test to determine
the legality of a search under the emergency doctrine.28 Under Guererri, for a
warrantless search to be justified under the emergency doctrine exception, the state
must show by a preponderance of the evidence that (1) the police had reasonable
grounds to believe that there was an emergency at hand and an immediate need for
their assistance for the protection of life or property, (2) the primary motive for the
search was not to arrest and seize evidence, and (3) there was a reasonable basis,
approximating probable cause, to associate the emergency with the location to be
searched.29

       i.      First Prong—There was no “emergency at hand” or immediate
               need for assistance to protect life or property.
       At the outset, it appears that there may have been facts to support the inference
that the guardian was in danger, given Mr. Garnett’s changing storyline and refusal
to identify the name of the mother of the children, the lack of baby supplies to
support his claim that he was taking custody of the children, the fact that Mr. Garnett
awoke the children suddenly to walk a long distance (i.e., several miles), and the
domestic disturbance at the Wawa during which Mr. Garnett violently grabbed
M.S.’s neck.
       However, the testimony of the officers who conducted the warrantless search
was devoid of any indication that the Wawa incident referenced supra created a
sense that the guardian of the children was in danger. Had the officers waited and


27
   Guererri, 922 A.2d at 406.
28
   Id.
29
   Id.
                                           9
returned to the home at a later time, as Sergeant Lynch had suggested would have
occurred but for Patrolman Starke’s action,30 they would have been armed with
additional pertinent information. That information, likely, could have turned the
situation into a welfare check, as will be discussed infra, in addition to the original
primary purpose of locating the guardian. 31
       Nevertheless, at the time Patrolman Starke breached the “sanctity” of the
home, it was not a welfare check, as the State contended. It was an action by Dover
PD to locate the guardian of the three children, not for the guardian’s welfare but for




30
   The testimony from Sgt. Lynch that she would have just returned at a later time exemplifies the
lack of concern the officers on scene had for the “life” of the guardian and the absence of any
appreciation of an “emergency at hand.”
31
   Mr. Garnett argues that the State, by contending that the officers were conducting a welfare
check at the home, is impermissibly applying the community caretaker exception to the warrantless
entry of the home. Def.’s Post-Hr’g Submission (Dec. 13, 2021) at 1 (D.I. 35). The Court agrees
with Mr. Garnett that the community caretaker doctrine does not extend to a warrantless search of
a home. See State v. Hamilton, 2017 WL 4570818, at *9 (Del. Super. Oct. 12, 2017) (“The
[community caretaker] doctrine has never been applied to a warrantless search of a home. Rather,
it has been exclusively applied to the seizure of an individual outside the home.”); see also
Caniglia v. Strom, 141 S. Ct. 1596, 1600 (2021) (refusing to expand the scope of the community
caretaker doctrine to searches of a residence).
        However, it would appear to the Court that during oral argument the State was contending
that the welfare check evolved into an emergency that created exigent circumstances, i.e., an
exception to the warrant requirement under the emergency doctrine. As mentioned supra, the
Court finds that the officers were not dispatched to the home to conduct a welfare check. However,
as will be discussed infra, it was inevitable that the officers would have returned to the home at a
later time but for the warrantless entry by Patrolman Starke; at that time any “welfare check” of
Ms. Hill would have evolved into a situation justifying entry into the home pursuant to the
emergency doctrine given the fact that Ms. Hill would have continued to be unresponsive and
given additional information learned by investigating officers. See, e.g., State v. Junk, 2008 WL
852783, at *4 (Ohio Ct. App. Mar. 31, 2008) (“The officers entered the residence out of concern
for appellant's safety rather than for the purpose of investigating criminal activity. As such, the
welfare check evolved into an emergency exception to the Fourth Amendment, and the officers
were justified in entering the residence.”).

                                                10
the children’s welfare.32 Moreover, there was no indication from the officers’
testimony that the need to locate the children’s guardian constituted an “emergency”
or that the children’s lives were in immediate danger—while there was certainly a
need to locate a custodial guardian eventually, there is no evidence that the children
were not safely in the custody of law enforcement for the time being. Consequently,
the State is relying only on two expressed concerns by Patrolman Starke that they
contend rise to a reasonable ground to believe that there was an “emergency at hand”
regarding “life or property”: the first, that no one had answered the door for several
minutes; and the second, that there was an unsecured door at the rear of the home.
       The Court does not find that either of these, individually or jointly, are enough
to amount to an “emergency at hand” given the early hour, the fact that the officers
were aware that the guardian was allegedly sleeping, and the short duration of time
that passed between the officers’ arrival at the home and the entry—approximately
five minutes total. Therefore, the emergency doctrine does not apply because the
State has failed to satisfy the first prong, and the Court need not consider the
remaining two prongs.

     B. Inevitable Discovery Exception

       The Court now moves to the State’s second proffered exception to the warrant
requirement, i.e., inevitable discovery. The inevitable discovery exception to the
exclusionary rule provides that evidence obtained in the course of illegal police
conduct “will not be suppressed if the prosecution can prove that the incriminating
evidence would have been discovered through legitimate means in the absence of
official misconduct.”33 The inevitable discovery exception typically

32
   The State conceded in its post-hearing submission that the “investigators’ primary purpose in
entering the residence was to find a guardian for the children.” State’s Post-Hr’g Submission (Dec.
8, 2021) at 1 (D.I. 34).
33
   Cook, 374 A.2d at 267-268.
                                                11
        involve[s] instances in which the illegal police conduct occurred while
       an investigation was already in progress and resulted in the discovery
       of evidence that would have eventually been obtained through routine
       police investigatory procedure.        The illegalities in such cases,
       therefore, had the effect of simply accelerating the discovery.34
The seminal decision of the United States Supreme Court adopting the inevitable
discovery exception is Nix v. Williams.35 In Nix, the officers had relied on statements
that violated the defendant’s right to counsel to locate the body of a ten-year old
missing child.36 The Court held that the inevitable discovery exception applied
because volunteer search teams were closing in on the body’s location at the time of
the officer’s discovery and the searchers would have discovered the body in a short
period of time absent the constitutional violation.37
       Here, the State has shown by a preponderance of the evidence that at some
point in the near future from when the officers warrantlessly entered the home, the
officers would have re-attempted contact with the guardian and discovered the body
pursuant to routine police procedures. It is not speculation, as Mr. Garnett argues,
that the body would have been found, as there were at least two avenues to finding
the body that became increasingly apparent either contemporaneously with the entry
into the home or shortly thereafter: (1) a future check of the home that would have
quickly been necessitated because the children required a guardian to care for them,
together with an increasing concern for Ms. Hill’s own welfare resulting from
information that law enforcement was gathering that would have eventually justified
a search under the emergency doctrine; and (2) the increasing likelihood that a

34
    Id. at 268 (quoting Comment, The Inevitable Discovery Exception to the Constitutional
Exclusionary Rules, 74 Col. L. Rev. 88, 90 (1974)).
35
   467 U.S. 431 (1984).
36
   Id. at 435–36.
37
   Id. at 449–50 (“On this record it is clear that the search parties were approaching the actual
location of the body, and we are satisfied, along with three courts earlier, that the volunteer search
teams would have resumed the search had Williams not earlier led the police to the body and the
body inevitably would have been found.”).
                                                 12
search warrant would have been applied for and approved, based upon information
uncovered by law enforcement separate from the physical evidence discovered as a
result of the warrantless entry, that would have allowed access into the home.

          i.     The emergency doctrine would have applied to the subsequent
                 law enforcement response to the home to locate the children’s
                 guardian.
       The need to find the guardian of the children would have been increasingly
paramount to the investigation and to the children’s welfare. In addition, the officers
would have promptly confirmed that 32 Willis Road was the residence of the
children and that Ms. Hill was acting as their “mother.”38 Like the search party in
Nix, which was on a mission to find the missing ten-year-old child, it is clear here
that the Dover PD was on a mission to find the children’s guardian that inevitably
would have led to Ms. Hill’s body.
       A five-month-old infant and two school-aged children require the person they
consider their “mother” both for nourishment and to fulfill their own state-obligated
responsibilities (such as attending school). It is not speculation to conclude that in
a short time the officers would have been able to obtain consent from an outside
source to enter the home or, armed with additional information, to enter the home
pursuant to the emergency doctrine. With regard to the latter, law enforcement
would soon have become aware of important information gathered by individual law
enforcement officers, including (1) the blood stain discovered by Patrolman Clancy
on one of Mr. Garnett’s socks, and (2) Ms. Hill’s Social Security card and driver’s


38
   Detective Mullaney gave testimony regarding investigative procedures for finding out
information about where the children lived and who their guardian was. He stated:
        I rely on our school resource officers. . . . They have programs that you can call
        them and give a child’s name, which will then provide you with their guardian
        information, address information, various other contacts. So I would rely, in this
        situation, if we were unable to locate a parent or guardian, I would make that call.
Mt. to Suppress Tr. (Det. Mullaney Testimony) at 133.
                                            13
license discovered by Patrolwoman Corrado in M.S.’s pockets and M.S.’s statement
to Patrolwoman Corrado that Mr. Garnett had instructed M.S. to “hide” the items in
his pockets. These facts, along with Sergeant Lynch’s statement that but for
Patrolman Starke’s opening the rear door of the home, she (Sergeant Lynch) would
have gone back and attempted to make contact again, establish that, had law
enforcement returned to 32 Willis Road and continued to receive no response, they
would have had reasonable grounds to believe that there was a life-threatening
emergency at hand requiring their immediate assistance. The other two prongs of
the emergency doctrine would have been satisfied as well: the primary motive of
entry into the home would have been to assist Ms. Hill, and there would have been
a reasonable basis to associate the emergency with the location to be searched. As
a result, law enforcement would have discovered Ms. Hill’s body, which would have
led to the discovery of the other physical evidence in the home through a search
warrant obtained in due course.
         ii.    Dover PD would have sought and obtained a search warrant for
                the home that would inevitably have led to the discovery of Ms.
                Hill’s body and the other physical evidence.
      In looking at the totality of the evidence in this case that existed before the
home was entered or would have existed shortly thereafter, the State has shown by
a preponderance of the evidence that law enforcement would have been able to
obtain a search warrant in this matter even without a subsequent entry into the home
pursuant to the emergency doctrine that would have resulted in the discovery of Ms.
Hill’s body.
      Before the entry into the home, the Dover PD had confirmation, via
surveillance footage and a scratch on the neck of M.S., that Mr. Garnett had put his
hands, violently, on a minor. Thereafter, Mr. Garnett lied to responding officers
about his name. Further, he was unwilling to divulge the information surrounding


                                         14
the children’s guardian other than that she was incarcerated, which could not be
confirmed at the time. M.S. and F.L. told the officers that that they had left from
their mother’s home and had walked a great distance to the Wawa with no
explanation from Mr. Garnett of why they were doing so, and it was apparent that
the children were not adequately clothed. In addition, they stated that their mother
was at home sleeping.
       Moreover, as noted supra, contemporaneously with the officers’ entry into the
home, the Dover PD had evidence that the victim’s Social Security card and driver’s
license was given to the eldest child to “hide”, and that Mr. Garnett had blood—
discovered when he was being processed at Dover PD—on his sock that did not
appear to be from a wound of his own. Finally, the officers would have discovered,
with little effort and time, that 32 Willis Road was the address listed as the home
address on the children’s school records.
       The State has shown, by a preponderance of the evidence, that, in the
alternative to warrantless entry under the emergency doctrine, the additional
information obtained simultaneously or shortly thereafter the entry would have
inevitably led to, and supported, a search warrant of 32 Willis Road pursuant to
which Ms. Hill’s body, and other physical evidence in the home, would have been
lawfully discovered.

           iii.    Given the state of the record, it is unclear whether Mr. Garnett’s
                   taped statement should be suppressed.
       The determination that the inevitable discovery exception applies to the
physical evidence obtained from the home, including the victim’s body, does not
end the inquiry with respect to the statement that law enforcement obtained from
Mr. Garnett.39 There was little focus upon that statement at the hearing. Specifically,

39
   Generally, statements must be an “act of free will unaffected by the initial illegality.” Brown v.
Illinois, 422 U.S. 590, 603 (1975). See also United States v. Vasquez De Reyes, 149 F.3d 192, 196
                                                 15
it is unclear whether law enforcement confronted Mr. Garnett during his statement
with the physical evidence obtained from the home and whether, and to what extent,
that may have led to his ultimate confession. The timing of the statement itself is
also unclear.     In short, it is conceivable that had the physical evidence been
discovered legally, and at a later time, Mr. Garnett’s statement to police might have
differed, and he might not have confessed to the crime. Accordingly, an evidentiary
hearing will be held to address these issues, outside the presence of the jury, pursuant
to Delaware Rule of Evidence 104(a) and 104(c)(1).

                                     IV.     CONCLUSION

       The State has failed to demonstrate by a preponderance of the evidence that
the emergency doctrine exception to the Fourth Amendment justified the officers'
search. However, the State has justified the warrantless search pursuant to the
inevitable discovery exception. Accordingly, Ms. Hill’s body and all forensic testing
resulting therefrom, all physical evidence seized from the home located at 32 Willis
Road and photographs taken therein, and all clothing seized from Mr. Garnett will
not be suppressed. 40 The Court will hold a Rule 104(a) hearing outside the presence



(3d Cir. 1998) (“[A] statement not yet made is, by its very nature, evanescent and ephemeral.
Should the conditions under which it was made change, even but a little, there could be no
assurance the statement would be the same.”). Therefore, in this case, the State must meet its
burden under Wong Sun v. United States and show that Mr. Garnett’s confession is “sufficiently
an act of free will to purge the primary taint of the unlawful invasion.” 371 U.S. 471, 487 (1963).
40
   Mr. Garnett argues that the evidence should be suppressed because Delaware’s Constitution
“affords its citizens greater protections against unlawful search and seizure.” Def.’s Post-Hr’g
submission at 2 (D.I. 35). For this proposition Mr. Garnett cites to the Delaware Supreme Court’s
decision in Jones v. State, 745 A.2d 856 (Del. 1999). In Jones, the Delaware Supreme Court
rejected the “carved out controversial exception” regarding “seizure” adopted by the United States
Supreme Court in California v. Hodari D., 499 U.S. 621 (1991). Jones, 745 A.2d at 868.
        This case neither deals with nor requires an analysis of the “seizure” of Mr. Garnett. Mr.
Garnett had been lawfully taken into custody for criminal impersonation; therefore, the “greater
protection[]” referenced in Jones is inapplicable here. There is no case law cited by the defense
to support a proposition that the Delaware Constitution expands the rights of its citizens in a way
                                                16
of the jury regarding Mr. Garnett’s taped statement to determine whether that
evidence will be suppressed. Thus, for the foregoing reasons, Mr. Garnett’s Motion
to Suppress is DENIED IN PART and DEFERRED IN PART.

       IT IS SO ORDERED.




NEP/wjs
oc: Prothonotary
cc: Counsel of Record




that would forbid the application of the inevitable discovery exception in circumstances akin to
this matter.
                                              17